Citation Nr: 1622946	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  13-00 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than September 24, 2009, for the assignment of a 70 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2016, the Veteran was scheduled to attend a Board video conference hearing pursuant to his request for such a hearing (see substantive appeal filed in January 2013).  However, he later informed VA in March 2016 that he wished to cancel the Board hearing and he did not wish that it be rescheduled.  

The record has been held open pursuant to the Veteran's representative's request in March 2016 that the record be held open for 60 days.  


FINDING OF FACT

It was not factually ascertainable that the Veteran's PTSD increased beyond that recognized by the assigned 70 percent rating any earlier than the date of a VA psychiatric general outpatient visit on September 24, 2009.


CONCLUSION OF LAW

An effective date earlier than September 24, 2009, for the assignment of a 70 percent rating for PTSD is not warranted.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. § 3.400 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  VCAA compliant notice to include information needed to establish disability ratings and effective dates was furnished to the Veteran in November 2008 and October 2009. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The record includes written statements provided by the Veteran and his representative. He was provided an opportunity to appear for a Board hearing, but he cancelled his hearing request.  In addition, the Veteran was afforded VA examinations in connection with his increased evaluation claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Thus, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II.  Analysis

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, the law provides an exception to this general rule holding that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if VA receives a claim within one year after that date.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

For purposes of this appeal, a claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p); 3.155 (2015).  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim. 38 C.F.R. § 3.155(a).  Further, under 38 C.F.R. § 3.157(b)(1) (2015), a report of examination or hospitalization may constitute an informal claim.  However, "[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App.501, 504 (2006).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).

In this case, the Veteran has been service connected for PTSD since the date he filed an initial claim for service connection in October 2007.  He was initially assigned a 30 percent rating for this disability and in November 2008 he filed a claim for an increased rating.  The RO denied his claim for a higher rating in January 2009 and he did not appeal that decision.  On September 25, 2009, the Veteran again filed a claim for an increased rating for his service connected PTSD.  He reported at that time that his PTSD had worsened since his last evaluation.  By rating decision in October 2010, the RO increased the Veteran's PTSD rating to 70 percent, effective September 24, 2009.  The Veteran has appealed the assigned effective date of September 24, 2009, for the 70 percent rating.

Neither the Veteran nor his representative has asserted with any specificity the basis of the Veteran's appeal for an effective date earlier than September 24, 2009, for the assignment of a 70 percent rating for the Veteran's PTSD.  As noted, the RO denied the Veteran's November 2008 claim for an increased (greater than 30 percent) rating for his PTSD in January 2009.  This decision is final since the Veteran did not initiate/perfect an appeal this decision.  See 38 C.F.R. §§ 20.200, 20.1103.  To the extent that he attempts to revisit the finality of the prior rating decision, this is nothing more than a freestanding claim for an earlier effective date and is prohibited.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Board must therefore look to evidence that the RO received after the January 2009 final decision.  In so doing, the Board cannot construe any evidence as constituting a claim for an increased rating for the Veteran's PTSD any earlier than September 25, 2009.  In this regard, on September 25, 2009, the RO received a claim from the Veteran on VA Form 21-4138 that is dated and signed on September 24, 2009.  The Veteran stated on this form that he was applying for an increase of his service connected PTSD disability and that the condition had worsened since his last evaluation.  There is no earlier correspondence from him that can be construed as a claim for an increased rating for PTSD.  Rather, all correspondences from the Veteran between January 2009 and September 2009 pertain to other disabilities.  

Having established September 25, 2009, as the date of the claim for an increased rating for PTSD, the Veteran could still potentially qualify for increased compensation benefits up to one-year prior to the date of claim.  38 C.F.R. § 3.400(o)(2).  

Under 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411, a 70 percent rating may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, inability to establish and maintain effective relationships.  38 C.F.R. 4.130, Code 9411.

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Code 9411.

The GAF (Global Assessment of Functioning) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Here, the Veteran's PTSD is shown to meet the criteria for a 70 percent rating based on findings from a VA psychiatric general outpatient visit on September 24, 2009.  In this regard, the Veteran's symptoms of irritability, anger, isolation, sleep problems and reduced concentration were noted to be worse at the September 24, 2009, psychiatry outpatient visit.  Indeed, the Veteran reported at the September 24, 2009, visit that he "ha[d] been worsening" since the last time he was there.  He was also found at that time, for the first time, to be poorly groomed, and he was assigned a GAF score of 40.  

There is simply no probative evidence on file showing that the Veteran's PTSD was manifested by symptomatology more nearly approximating the criteria for a 70 percent rating at any point during the year prior to the September 24, 2009 VA psychiatry general outpatient visit.  In fact, the only psychiatric outpatient treatment record that is dated during this period is a November 2008 VA psychiatry general note.  While this note shows that the Veteran had irritability with mood lability, remained isolative from others, had irregular sleep problems and had problems with concentration, it does not show that his symptoms approximated the criteria for a 70 percent rating.  Rather, the November 2008 record reflects a GAF score of 60 which is significantly higher than the score of 40 in September 2009.  Moreover, the Veteran was noted in November 2008 to have energy and motivation to do things (although not as much as he liked), and his speech was clear, coherent and fluent.  

The Board thus concludes that a date earlier than September 24, 2009, for the award of a 70 percent rating for the Veteran's PTSD is not warranted.  As explained above, the January 2009 rating decision became final when the Veteran did not initiate/perfect an appeal of this decision, and the Veteran submitted no new claim for an increase until September 25, 2009.  Moreover, the date that it was factually ascertainable that he met the criteria for a 70 percent rating is the date of the VA consult on September 24, 2009.  There is simply no evidentiary basis to assign an effective date earlier than September 24, 2009, for the assignment of an increased rating to 70 percent for the Veteran's service-connected PTSD.  See 38 C.F.R. § 3.400.  Consequently, an earlier effective date is not warranted, and the appeal must be denied



ORDER

An effective date earlier than September 24, 2009, for the assignment of a 70 percent rating for PTSD is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


